79 N.J. Super. 554 (1963)
192 A.2d 309
KATHERINE MAYTI, PETITIONER-RESPONDENT,
v.
RAYMOND E. MALE, COMMISSIONER OF LABOR AND INDUSTRY OF THE STATE OF NEW JERSEY, AND TRUSTEE OF THE ONE PER CENT FUND, RESPONDENT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued June 17, 1963.
Decided June 26, 1963.
Before Judges GOLDMANN, FREUND and FOLEY.
*555 Mr. Joseph A. Hoffman, Deputy Attorney General, argued the cause for appellant (Mr. Arthur J. Sills, Attorney General, attorney; Mr. Morton I. Greenberg, Deputy Attorney General, of counsel).
Mr. Mortimer Wald argued the cause for respondent (Messrs. Weiner, Weiner & Glennon, attorneys; Mr. Lester Weiner, of counsel; Mr. Otto C. Staubach, on the brief).
PER CURIAM.
Petitioner applied for benefits under the One Per Cent Fund, N.J.S.A. 34:15-94 and 95. The matter came on for hearing before a deputy director of workmen's compensation on January 21, 1958 and resulted in an advisory report recommending that the petition be dismissed. The then Acting Commissioner concurred in and adopted the report, and thereupon entered an order dismissing the petition. Petitioner's appeal to the County Court resulted in a reversal. Mayti v. Male, 59 N.J. Super. 478 (Cty Ct. 1960). The present Commissioner of Labor and Industry appealed the resulting judgment admitting petitioner to the benefits of the One Per Cent Fund.
At the very outset of the oral argument appellant, as Commissioner and as Trustee of the Fund, stated that he conceded petitioner is entitled to Fund benefits, and that the exceptions set out in subsections (a), (b), (c) and (d) of N.J.S.A. 34:15-95 have no application. We have independently come to the same conclusion, as did the county judge. The judgment is therefore affirmed on this ground alone.